Name: Commission Regulation (EEC) No 1551/80 of 20 June 1980 amending for the sixth time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil and amending Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats
 Type: Regulation
 Subject Matter: economic policy;  consumption;  tariff policy;  processed agricultural produce
 Date Published: nan

 21 . 6 . 80 Official Journal of the European Communities No L 153/21 COMMISSION REGULATION (EEC) No 1551 /80 of 20 June 1980 amending for the sixth time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil and amending Regulation (EEC) No 2041/75 on special detailed rules for the applica ­ tion of the system of import and export licences and advance fixing certificates for oils and fats HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 557/79 is amended as follows : 1 . A further subparagraph, as follows, is added to Article 13 ( 1 ): 'However, during the period 4 July to 31 October 1980, only olive oil of subheadings 15.07 Ala) and 15.07 A II of the Common Customs Tariff put up in immediate containers of a net content of one litre or less shall be exempt from the requirement that security be lodged .' 2 . A further subparagraph, as follows, is added to Article 14 ( 1 ) : 'or (e) it has been demonstrated, to the satisfaction of the Member State concerned, that oil of subheadings 15.07 Ala) and 15.07 A II of the Common Customs Tariff imported during the period 4 July to 31 October 1980 in immediate containers of more than one litre but not more than five litres has been released without further treatment in the original containers for consumption on the market of the said Member State.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 1 1 (5) thereof, Whereas, pursuant to Article 13 ( 1 ) of Commission Regulation (EEC) No 557/79 (3), as last amended by Regulation (EEC) No 338/80 (4), any release into free circulation of olive oil , excluding edible virgin olive oil and refined oil put up in immediate containers of a net content of five litres or less, is subject to the provision of a security ; Whereas recent experience has shown an abnormal growth in imports of edible olive oil and refined olive oil put up in containers of five litres or less ; whereas there is a risk that this oil will not be released for consumption directly in an unaltered state but will be repacked with a view to its qualifying for consump ­ tion aid ; whereas, in order to limit this risk, it appears advisable to reduce, for a limited period, the capacity of containers in respect of which no security is required ; Whereas Commission Regulation (EEC) No 2041 /75 (5), as last amended by Regulation (EEC) No 1479/79 (6), specifies the entries which must appear in section 1 2 of the import licence ; whereas these entries need to be adapted following the amendment of Regulation (EEC) No 557/79 ; ' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 2 An Article 2b, as follows, is inserted in Regulation (EEC) No 2041 /75 : 'Article 2b 1 . By way of derogation from the provisions of Article 2a, the application for an import licence concerning products referred to in Article 1 (2) (c) of Regulation No 136/66/EEC submitted under Article 6 of Regulation (EEC) No 193/75 during the period 28 June to 31 October 1980 shall be subject to the provisions of paragraph 2. 2. The application for an import licence and the licence itself shall include in section 12 one of the following endorsements : ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66 . 2) OJ No L 78 , 30 . 3 . 1979, p. 1 . J) OJ No L 73, 24 . 3 . 1979 , p. 13 . «) OJ No L 37, 14. 2 . 1980, p. 19 . 5 ) OJ No L 213, 11 . 8 . 1975, p. 1 . *) OJ No L 180, 7 . 7. 1979, p. 12. No L 153/22 Official Journal of the European Communities 21 . 6 . 80 Importation in bulk or in immediate containers of more than 1 litre' ; IndfÃ ¸rsel i indre emballager pa hÃ ¸jst 1 liter' ; Einfuhr in unmittelbaren UmschlieÃ ungen von hÃ ¶chstens 1 Liter' :' Importation en vrac ou en emballages immÃ ©diats supÃ ©rieurs Ã 1 litre' ; ' IndfÃ ¸rsel uemballeret eller i indre emballager pÃ ¥ over 1 liter ; Importazioni in imballaggi immediati inferiori o uguali a 1 litro' ; Invoer in onmiddellijke verpakkingen van ten hoogste 1 liter'. 'Einfuhr lose oder in unmittelbaren UmschlieÃ ungen von mehr als 1 Liter' ; ' Importazione alla rinfusa o in imballaggi imme ­ diati superiori a 1 litro' ; The licence shall be valid only for a product thusput up.' ' Invoer onverpakt of in onmiddelijke verpak ­ kingen van meer dan 1 liter' ; or : ' Importation in immediate containers of 1 litre or less' ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ' Importation en emballages immÃ ©diats infÃ ©rieurs ou Ã ©gaux Ã 1 litre' ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1980 . For the Commission Finn GUNDELACH Vice-President